Citation Nr: 0208822	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  97-05 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches.  

(The issue of entitlement to service connection for bilateral 
hearing loss will be the subject of a future decision).


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel





INTRODUCTION

The veteran served on active duty from December 5, 1979 to 
April 30, 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The RO, in pertinent part, denied entitlement to service 
connection for low back pain as prodromal of onset of 
menstrual cycle, and hearing loss.  The RO also granted 
entitlement to service connection for tension headaches, 
claimed as migraine, with assignment of a noncompensable 
evaluation effective May 1, 1996.

In September 1997 the RO, in pertinent part, affirmed the 
determinations previously entered, and corrected the 
effective date of the grant of service connection for 
migraine headaches to May 1, 1995.

In April 2000 the RO affirmed the determinations previously 
entered and granted entitlement to an initial compensable 
evaluation of 30 percent for migraine headaches effective 
from May 1, 1995.

The Board is undertaking additional development on the claim 
of entitlement to service connection for bilateral hearing 
loss pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  There is no probative, competent medical evidence of 
record showing that the veteran currently has a chronic 
acquired back disorder linked to her period of active service 
on any basis.  

2.  The veteran's migraine headaches are productive of 
disability compatible with characteristic prostrating attacks 
occurring on an average once a month over last several 
months, but they are not productive of very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002);  38 C.F.R. § 3.303 (2001).

2.  The criteria for an initial rating in excess of 30 
percent for migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002);  38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  

VA has issued final rules to amend adjudication regulations 
to implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
medical records, reports of VA examinations and 
correspondence from the veteran.  

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for a low back disorder and 
for an increased rating for migraines.  The discussions in 
the rating decision, statement of the case, supplemental 
statement of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  In 
its communications with the veteran, the RO provided him with 
information regarding the new VCAA regulations.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).


Factual Background

The service medical records reveal intermittent complaints of 
low back pain.  In March 1980, the veteran complained of 
cramps and back symptomatology.  In April 1980, she 
complained of menstrual pain and a back ache which had been 
present for two hours.  The assessment was menstrual cramps.  
In May 1980, she complained of menstrual cramps and low back 
pain.  The assessment was menstrual cramps.  In June 1981, 
physical examination revealed low back pain.  

The examiner noted that the veteran had dysmenorrhea.  In 
July 1981, she complained of back and abdominal pain which 
had been present for one day.  The assessment at that time 
was premenstrual tension.  In August 1981, the veteran 
reported that she was still experiencing low back pain but it 
was not as bad.  The assessment was menstrual back pain.  In 
September 1982, she complained of pains in her back.  In 
October 1984, she complained, in part, of a pain in the 
lumbar region.  The diagnosis/assessment was menstrual 
cramps.  In April 1992, she complained of pain in the mid 
back.  Physical examination revealed a lumbar muscle spasm.  
The pertinent impression was low back pain.  In December 1992 
the veteran reported that she had had low back pain for two 
hours.  The impression was rule out urinary tract infection.  
On the Reports of Medical History completed by the veteran 
during the course of her active duty service, she 
consistently denied having or ever having had recurrent back 
pain.  

The service medical records further reveal intermittent 
complaints of headaches.  In August 1993, the veteran 
reported that she had had a severe headache associated with 
an episode of dehydration in 1989 and none since that time.  

On a Report of Medical History completed in August 1990, the 
veteran indicated that she had or had had frequent or severe 
headaches.  The headaches were reported as occurring once per 
week associated with seasonal allergies.  The duration was 
several hours and resolved without medication.  On other 
Reports of Medical History completed prior to and subsequent 
to August 1990, she denied having or ever having had frequent 
or severe headaches.  

No pertinent abnormalities were noted on the report of the 
separation examination which was conducted in March 1995.  
Clinical evaluation of the spine was normal at that time.  On 
a Report of Medical History completed in March 1995, the 
veteran denied having or ever having had frequent or severe 
headaches or recurrent back pain.  

On VA general medical examination in March 1996, the veteran 
reported that her migraine headaches were usually brought on 
by hot weather.  She also reported that she had low back pain 
which had been present for 14-15 years, and usually preceded 
her menstrual cycle.  There was no injury to the back.  
Physical examination revealed that she did not have any low 
back pain as her period had not started yet.  She was able to 
perform flexion and extension of the lower back with a normal 
range of motion and without difficulties.  The pertinent 
impressions were migraine headaches versus stress headaches 
which usually occurred once per week without prodromal 
symptoms and easily controlled on Motrin and low back pain 
which was mainly a prodromal of onset of the menstrual cycle 
with no obvious muscle pathology.  

VA clinical records have been associated with the claims 
file.  In July 1997, the veteran complained of back pain.  
She denied a recent injury and indicated that she had low 
back pain off and on for 15 years.  Physical examination 
revealed a full range of motion and tenderness to palpation 
in the mid back.  The assessment was low back pain.  In 
January 1998, she complained of a migraine which had been 
present since that morning.  The headaches started in 
November.  She indicated that she passed out from the pain of 
the last headache.  

In February 1998, she complained in passing of migraine 
headaches.  She described a tingling feeling on top of her 
head and forehead pain.  She was not having the symptoms at 
the time of the appointment.  A notation of questionable 
tension headache was made.  The assessment was history of 
migraines with symptoms not clear.  In March 1998, the 
veteran complained of headaches.  She reported that since the 
age of 23 she had infrequent headaches which were relieved 
with Percocet.  

In 1996, she had headaches which were only on the right side 
which would develop over an hour and last a day.  The 
headaches were accompanied by nausea and vomiting but no 
photophobia.  The assessment was probable common migraine.  
In September 1998, the veteran described her headache as a 
dull throbbing pain.  She had headaches once per month.  The 
assessment was migraine headache.  In November 1998, she 
complained of a typical migraine.  He regular medication had 
been ineffective.  She experienced nausea and photophobia but 
no vomiting.  The assessment was migraine headache.  In 
December 1998, the veteran reported that she had had two 
headaches that month when she used to have only one per 
month.  The assessment was migraine headache.  A separate 
clinical record dated the same month also referenced 
complaints of migraines and low back pain.  

On VA neurological examination in April 1999, the veteran 
reported that her headaches had begun in the early 1980's.  
She described her current headaches as involving the right 
side of her head more than her left.  She indicated the 
headaches were productive of a severe throbbing pain with 
photophobia and nausea.  She reported that she experienced 
headaches several times per month, with each headache lasting 
several hours.  She was able to work at night but was 
concerned that most of her headaches were during the day, and 
that she might not be able to go back to work during the day.  
The impression was stable common migraine.  

A VA clinical record dated in August 1999 indicates the 
veteran reported experiencing migraine headaches two to three 
times per month.  The assessment was migraine headache.  



In November 1999, she reported that she was having headaches 
once per week with good relief with medication.  She reported 
that she missed one day per week from work.  Migraines were 
assessed.  

On VA neurological examination in February 2002, the veteran 
reported that she had approximately four headaches per month.  
She described them as being like someone hitting the top of 
her head with a hammer.  The pain was most intense on the top 
of the head and behind the right eye.  At the worst, the pain 
was described as being 8 out of 10 in severity and on average 
were 7 out of 10.  

At the time of the examination, she did not have a headache.  
She had associated nausea about half the time and on rare 
occasions did have some vomiting.  She did not describe any 
type of scotomata but did have phono/photophobia.  The 
headaches were relieved with a nasal spray, a shower and 
going into a dark room.  She reported that she had to leave 
work or call in because of a migraine approximately six times 
per year.  The impression from the examination was migraine 
disorder which was causing some impairment in work and 
excellent relief from Imitrex nasal spray.  Chronic back pain 
was noted as past medical history.  


Criteria 

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Notwithstanding, service connection may be 
granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).


The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2001), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. At 66.


In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.  The CAVC stated that it clearly held in Savage that 
Section 3.30 does not relive a claimant of the burden of 
providing a medical nexus.  Rather, a claimant diagnosed with 
a chronic condition must still provide a medical nexus 
between the current condition and the putative continuous 
symptomatology.  Until the claimant presents competent 
medical evidence to provide a relationship between a current 
disability and either an in-service injury or continuous 
symptomatology, the claimant cannot succeed on the merits of 
the claim.  Voerth, 13 Vet. App. At 120.

Increased Evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R.  
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

38 C.F.R. § 4.124, Diagnostic Code 8100 pertains to 
migraines.  It provides for assignment of a 50 percent rating 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  With 
characteristic prostrating attacks occurring on an average 
once a month over the last several months, a 30 percent 
rating is warranted.  




Ratings shall be based as far as practical, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3..321(b)(1) 
(2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Service connection for a low back disorder

The Board finds that service connection is not warranted for 
a low back disorder.  The veteran complained of back pain on 
numerous occasions during active duty.  The vast majority of 
those times, however, the back pain was attributed to the 
beginning of the veteran's menstrual cycle.  This fact was 
confirmed by the examiner who conducted the March 1996 VA 
general medical examination.  The physician noted that the 
veteran's low back pain usually preceded her menstrual cycle.  
The physician opined that the low back pain was "not the 
result of any injury" but rather a part of her menstrual 
cycle.  No obvious musculoskeletal pathology was reported.  
As noted above, service connection may be granted for any 
disease or injury incurred in or aggravated by active duty.  
There is no competent evidence indicating that the veteran's 
low back pain was caused by any underlying disease or injury 
for which service connection may be granted.  

The only other evidence of record which attempts to provide 
an etiology for the veteran's low back pain is the veteran's 
own contentions and allegations.  As a lay person, however, 
she is not competent to make a medical diagnosis or to relate 
a medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran's 
allegations that her low back pain was caused by any disease 
or injury incurred in or aggravated by active duty is without 
probative value.  

The Board further notes that the veteran consistently denied 
having or ever having had recurrent low back pain on several 
Reports of Medical History she completed during her active 
duty service including the final report she completed at the 
time of her separation examination.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable to this claim.  38 U.S.C.A. § 5107(b).


Initial rating in excess of 30 percent for migraine 
headaches.

The Board finds that an initial rating in excess of 30 
percent is not warranted for the service-connected migraines.  
While the veteran has indicated that she experienced 
headaches approximately every week which might be considered 
frequent (but not very frequent), there is no indication that 
the headaches are prolonged or completely prostrating.  The 
veteran has reported that the headaches lasted several hours.  
The Board finds this does not equate to prolonged headaches 
as required for a 50 percent evaluation.  

The examiner who conducted the most recent VA examination 
determined that the veteran had "excellent" relief of her 
headaches from a nasal medication which would weigh against a 
finding that the headaches were completely prostrating.  
Additionally, this examiner found that the migraine headaches 
were productive of "some" impairment in work.  The veteran 
herself has subjectively indicated that she missed 
approximately six days of work per year as a result of 
headaches.  The Board finds that missing six days of work 
coupled with the examiner's opinion that the headaches were 
productive of "some" work impairment does not equate to 
severe economic inadaptability.  The Board finds the 
veteran's migraine headaches more nearly approximate the 
rating criteria for a 30 percent evaluation under Diagnostic 
Code 8100.  

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's migraine headaches, rather 
than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings. Id. at 9.  In the case at hand, as an increased 
rating is not warranted, the Board finds that a staged rating 
is not appropriate.




The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable to this claim.  38 U.S.C.A. § 5107(b).


Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board dos not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.

The Board, however, is still obligated to seek all issues 
that are essentially raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.

In the veteran's case at hand, the Board notes that the RO 
provided and considered the criteria for assignment of an 
extraschedular evaluation; however, it did not assignment an 
increased evaluation on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).





In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular schedular 
standards.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by her migraine headaches.  No 
evidentiary basis has been presented upon which to predicate 
referral of her case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
consideration of extraschedular evaluation.


ORDER

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to an initial rating in excess of 30 percent for 
migraine headaches, is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

